Exhibit 10.2

 

(NFS LEASING LOGO) [img002_v1.jpg]  AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

________, 2018

 

In order to secure the due and punctual payment of all of the Obligations (as
herein defined), Recovery Solutions & Technologies, Inc., a Arizona corporation,
having their place of business located at 4802 E Ray Rd., Ste. #23-30, Phoenix,
AZ 85044 (“Debtor”), hereby grants to NFS Leasing, Inc., a Massachusetts
Corporation (“Secured Party”), having an address of 900 Cummings Center, Suite
226-U, Beverly, MA 01915, a continuing security interest in the following
item(s) of collateral:

 

ACCOUNTS RECEIVABLE: All of Debtor’s now owned and hereafter acquired accounts,
accounts receivable, contract rights, instruments, and chattel paper.

 

PERSONAL PROPERTY: All of Debtor’s now owned and hereafter acquired tangible and
intangible personal property (including, but not limited to computer hardware
and software, intellectual property, patents, inventions, equipment, furnishings
and fixtures).

 

The foregoing security interest(s) is hereby granted together with a continuing
security interest in the following additional items of collateral:

 

(a)        All money, instruments, documents of title, deposit accounts and
other property of Debtor.



(b)       All replacements and substitutions for, and all proceeds (including
insurance proceeds) and products of, any or all of the foregoing.



(c)       All of Debtor’s books and records relating to any or all of the
foregoing.

 

All of the foregoing items of collateral are hereinafter collectively referred
to as the “Collateral”.

 

“Obligations” shall mean all indebtedness and liabilities whatsoever of Debtor
to Secured Party which in any manner relate to or arise from payments owed to
Secured Party under a certain Master Equipment Lease (“Master Lease”) executed
by Debtor on March 31, 2017 and the Interim Financing Loan Agreement dated as of
February 7, 2018, whether direct, indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.

 

Section 1. Representations, Warranties And Covenants Of Debtor. Debtor hereby
represents, warrants and covenants as follows:

 

(a)       The Collateral is and will continue to be used primarily for business
purposes.

 

(b)       Debtor is or, to the extent that certain of the Collateral is to be
acquired after the date hereof, will be, the owner of the Collateral free from
any adverse lien, security interest or encumbrance, and Debtor will defend the
Collateral against all claims and demands of all persons at any time claiming
any interest therein

 

(c)       No financing statement covering any Collateral is on file in any
public office, other than the financing statements filed pursuant to this
Security Agreement. At the request of Secured Party, Debtor will join with
Secured Party in executing one or more (i) financing statements pursuant to the
Uniform Commercial Code, (ii) title certificate lien application forms, and
(iii) other documents necessary or advisable to perfect the security interests
granted hereby, all in form satisfactory to Secured Party, and Debtor will pay
the cost of filing the same or filing or recording this Agreement in all public
offices wherever filing or recording is deemed by Secured Party to be necessary
or desirable. A carbon, photographic, or other reproduction of this Agreement or
a financing statement is sufficient as a financing statement.

 

1

 

 

(d)       Debtor will promptly pay any and all taxes, assessments and
governmental charges upon the Collateral or for its use or operation.

 

(e)       Debtor will immediately notify Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral.

 

(f)       Debtor will keep the Collateral free from any adverse lien, security
interest or encumbrance, and in good order and repair.

 

(g)       Debtor will not sell, lease or transfer any of the Collateral or any
interest therein (except in the ordinary course of business), without the prior
written consent of Secured Party.

 

(h)       Debtor will not, without the prior written consent of Secured Party,
or as permitted by the Master Lease, change the name of Debtor, the chief
executive office of Debtor, the office where Debtor maintains its books and
records pertaining to the Collateral or the location of the Collateral. Unless
otherwise specified, the chief executive office of Debtor, the location where
Debtor maintains its books and records and the location of the Collateral is the
address of Debtor set forth above.

 

(i)       Upon reasonable notice Debtor shall permit Secured Party and its
agents to inspect any or all of the Collateral at all reasonable times and shall
promptly deliver to Secured Party and its agents such information with respect
to the Collateral as Secured Party may reasonably request from time to time. The
Secured Party may in its own name or in the names of others, communicate with
account debtors in order to verify with them, to Secured Party’s satisfaction,
the existence, amount and terms of any accounts.

 

(j)       Debtor will have and maintain insurance at all times with respect to
the Collateral against risks of fire (including so-called extended coverage),
business interruption and such other risks as Secured Party may require,
containing such terms, in such form, for such periods and written by such
companies as may be acceptable to Secured Party, such insurance to be payable to
Secured Party and to provide for at least twenty (20) days’ prior written
cancellation notice to Secured Party. Debtor shall furnish Secured Party with
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions.

 

(k)       Neither the execution of this Agreement nor the granting of the
security interest in the Collateral as provided for herein is prohibited by or
violates the terms of any agreement, undertaking, order or decree to which
Debtor or the Collateral is subject to or bound by.

 

(l)       The individual executing this Agreement on behalf of Debtor is duly
authorized to do so without the need to obtain any additional authorization or
consent.

 

Section 2. Events Of Default. Debtor shall be in default under this Agreement
upon the occurrence of any one of the following events (herein referred to as an
“Event of Default”):

 

(a)       Any representation or warranty made by Debtor to Secured Party herein
shall prove to be false or misleading in any material respect when made;

 

(b)       Default by Debtor in the due observance or performance of any covenant
or agreement herein contained;

 

(c)       Default in the payment when due of any indebtedness of Debtor to
Secured Party secured hereby;

 

2

 

 

(d)       The placing of any attachment on any of the Collateral;

 

(e)       The occurrence of any other default or Event of Default under any of
the documents evidencing or securing the Obligations; or

 

(f)       Loss, theft, substantial damage or destruction of any of the
Collateral which is not fully and adequately covered by insurance.

 

Section 3. Remedies Upon Event Of Default. If any Event of Default occurs and is
not cured within five (5) days, Secured Party may declare all obligations
secured hereby to be immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived.
Secured Party may exercise all the rights and remedies of a secured party under
the Uniform Commercial Code. Secured Party may require Debtor to assemble the
Collateral and make it available to Secured Party at a place designated by
Secured Party. The requirements of reasonable notice shall be met if notice is
mailed, postage prepaid, to Debtor at its address set forth above at least ten
(10) days before the time of sale or disposition of the Collateral. The Secured
Party shall have the right to demand from the Debtor a list of all accounts
assigned hereunder and to notify any and all account debtors to make payment
thereof directly to Secured Party. Secured Party shall also have the right to
(i) open all mail addressed to Debtor; (ii) change the Post Office box or
mailing address of Debtor; and (iii) use Debtor’s stationery and billing forms
or facsimiles thereof, for the purpose of collecting accounts and realizing upon
the Collateral. Debtor understands and agrees the Secured Party may exercise its
rights hereunder without affording Debtor an opportunity for a preseizure
hearing before Secured Party, through judicial process or otherwise, takes
possession of the Collateral upon the occurrence of an Event of Default, and
Debtor expressly waives its constitutional right, if any, to such prior hearing.

 

Section 4. Expenses. Debtor will pay to Secured Party on demand any and all
reasonable expenses, including attorneys’ fees, incurred or paid by Secured
Party in protecting or enforcing any of its rights hereunder, including its
right to take possession of the Collateral, store and dispose of the same or
collect the proceeds thereof.

 

Section 5. Waivers, Non-Exclusive Remedies. No failure or delay on the part of
Secured Party in exercising any rights under this Security Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise by Secured
Party of any of such rights preclude any other or further exercise thereof or
the exercise of any other rights with respect to the Collateral, and no waiver
as to one Event of Default shall affect the rights of Secured Party as to any
other or subsequent Event of Default.

 

Section 6. Changes In Writing. This Agreement and any provision hereof may not
be amended, waived or terminated except by a written instrument signed by
Secured Party and Debtor.

 

Section 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the jurisdiction where the Collateral is located.

 

Section 8. Successors And Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

Section 9. Further Assurances. Debtor will execute and deliver to Secured Party,
upon Secured Party’s request and at Debtor’s sole cost and expense, any
documents Secured Party deems necessary for the perfection of its security
interests or preservation of its rights hereunder.

 

3

 

 

Section 10. General Authority. Secured Party may, at its election, discharge
taxes, liens or security interests or other encumbrances at any time levied or
placed upon the Collateral, pay for insurance on the Collateral and pay for the
maintenance and preservation of the Collateral. Debtor agrees to reimburse
Secured Party on demand for any payment made, or any expense incurred by Secured
Party pursuant to the foregoing authorization. Upon request by Secured Party,
Debtor will deliver to Secured Party a detailed aging of accounts receivable in
form acceptable to Secured Party.

 

Section 11. Limited Power Of Attorney. Upon the occurrence of an Event of
Default, Debtor hereby appoints Secured Party its true and lawful attorney with
full power of substitution to execute any and all documents Secured Party deems
necessary to perfect its security interests hereunder, to demand, collect,
receive, receipt for, sue for, compound and give acquittance for, any and all
amounts due and to become due on any accounts and to endorse the name of the
Debtor on all commercial paper given in payment or part-payment thereof and in
its discretion to file any claim or take any other action which Secured Party
may deem necessary or appropriate to protect and preserve and realize upon the
security interest of the Secured Party in any accounts or the proceeds thereof,
to obtain, adjust, settle and cancel any insurance and endorse any drafts in
payment of any loss, to take any actions permitted by Section 10 hereof and to
do all other acts or things contemplated by this Agreement.

 

Section 12. Substitution of Security. At any time while this Agreement is in
effect, Debtor shall have the right to post an irrevocable letter of credit in
substitution for this Agreement in an amount equal to the then outstanding
balance of the Obligations and containing such terms as are reasonably
acceptable to Secured Party, and upon such posting Secured Party shall discharge
all security interests with respect to the Collateral.

 

Section 13. Subordination. Notwithstanding anything in this Agreement to the
contrary, if at any time Debtor enters into a loan or other financing
transaction which results in net new debt in an amount equal to or in excess of
two million and five hundred thousand dollars ($2,500,000.00) with a lender that
is unaffiliated with and unrelated to the Debtor, Secured Party agrees to (i)
subordinate its lien on the Collateral to the lien in favor of the new lender,
and (ii) execute (a) a subordination agreement in favor of the new lender in
form and substance reasonably satisfactory to the new lender and Secured Party
and (b) all other documents reasonably requested by the new lender to effectuate
or confirm such subordination. Debtor and Secured Party hereby agree that the
above described subordination by Secured Party shall be limited to debt from a
source that is proven to be unaffiliated with and unrelated to the Debtor and
only in the instance of new debt.

  

IN WITNESS WHEREOF, this Agreement is executed by Debtor and Secured Party under
seal on the date set forth above.

 

DEBTOR: Recovery Solutions & Technologies, Inc.   SECURED PARTY: NFS Leasing,
Inc.           By:     By:   Name:   Mark Blaisdell – Chief Financial Officer
Title:      

 

4